Spencer, J. delivered the opinion of the Court.
Samuel Stevens acquired a complete title, by his and his wife’s deed to Sheldon and the reconveyance back from him to Samuel Stevens, to one half of the farm. He undoubtedly supposed he had a title to the whole farm, by his purchase in 1795, from Elkanah Briggs and his wife of their moiety; but as that deed was not acknowledged by Mrs. Briggs, until the 20th of October, 1814, and on the 4th of April, 1814, Briggs and his wife, by their deed, duly ackowledged, conveyed to Ebenezer Stevent the whole farm, he acquired no title to that moiety. It is contended, however, that the acknowledgment of the deed by Mrs. Briggs, in October 1814, re*114lated back to the date of the deed, and rendered it valid from the beginning. But although she signed and sealed the instrument, it was not her deed, until she had acknowledged it, according to the statute. It could not bind helas a contract; she was not confirming an inchoate and imperfect agreement. The deed took its efficacy from the period of her acknowledgment, -and there was nothing prior to which it could relate.
Mary, the widow of Samuel Stevens, took as ample an estate under the will of her husband, as Ebenezer ; and the testator, in fact, owning but one half, they must be deemed to take that half between them, as devisees. Thus, then, Ebenezer Stevens acquired a right under the will of Samuel. Stevens, and under the deed from Elkanah Briggs, and Susan, his wife, to three-fourths of the farm, and Mary Stevens to one fourth.
By the deed of the 15th of July, 1813, Ebenezer Stevensdevested himself of one half of the farm, which he then conveyed to Justus Blanchard, leaving himself seised of only one-fourth of it. It cannot, I think, be" contended, with any propriety, that this deed operates as an estoppel upon Ebenezer Stevens, beyond the moiety of the farm. Upon a fair construction of it, it conveys only a moiety of the farm. The deed, at first, grants one equal undivided half part of the farm, and also all the estate, right, title, &e. “ which he, the said Ebenezer Stevens, hath to the above described premises either in law or in equity from the last will and testament of Samuel Stevens, of, &c. deceased.” Now, the described premises were one half of the farm. It is true, the boundaries of the whole farm are mentioned, but the entire, farm is not the premises described in the granting part. The one equal undivided half of the farm is .there described. It is a principle in the construction of releases, and the reason of the rule extend^ to grants and conveyances of lands, that a release in general words shall he restrained to the particular occasion; and that where there are general words alone in a deed of release, they shall be taken most strongly against the releasor ; but when there is a particular recital in a deed, and, then general words follow, the general, words shall be qualified by the *115particular recital. (Lord Ray. 668. Hob. 74. Dyer, 240.) Technically speaking, the deed contains no recital, but the special object of the deed was to convey one half of the farm, and the general words are thrown in to show how the right of the grantor was derived. It would be doing violence to the deed, and to the intention of the parties, to say, that it was meant to convey the whole farm. Although the grantor had not then a title even to one half the farm, he has covenanted that he had power to sell a moiety; and, he cannot now be permitted to recover, in the face of the deed, on the ground that he did not then own a moiety. It was decided by this Court, in the case of Jackson v. Bull, (1 Johns. Cas. 90.) that a person can never claim lands which he has conveyed, in opposition to his own deed, and this without regarding the deed as a technical estoppel.
The defendant has title under Justus Blanchard by the' deed of the 21st of April, 1815, which conveys to the defendant all the Hunt farm. The remaining inquiry is, what farther right Blanchard had to the farm, independently of the deed from Ebenezer Stevens for the one half? ¡We have, seen that Mary Stevens, the. widow of Samuel Stevens, took under, his will one half of the farm, but that half was reduced to one-fourth, by reason that the” devisor actually owned but a moiety. She married Justus Blanchard, and by their deed to Philo Ruggles, and his reconveyance to Blanchard, and Mary his wife, they became seised of her estate in the farm, under the will of Samuel Stevens. Blanchard survived his wife; and the question is, whether he became entitled to the whole of the estate which they both had in the farm, or only to a moiety of it. It appears to be well settled, that if an estate be given to a man and his wife, they take neither as joint tenants, nor as tenants in common ; for, being considered as one person in law, they cannot take by moieties, but both are seised of the entirety ; the consequence of which is, that neither of them can, dispose of any part, without the assent of the other, but the whole goes to the survivor. (2 Bl. Com. 183. Go. Litt. 187. 2 Fern. 120.) The statutory provision, that no estate in joint tenancy in lands, shall be held or claimed under any grant, devise, or conveyance, unless the premises there*116in mentioned shall expressly be declared to pass, not iñ tenancy jn common, but in joint tenancy, does not extend to this case, for the estate of the husband and wife is not a. joint tenancy.
It, then, follows, that Justus Blanchard having survived his wife, he became seised, as such survivor, of her estate under the will of Samuel Slevens; and, consequently, his deed of the 21st of April, 1814’, to the defendant, invested him with a good title to the one fourth part of the farm.
It was objected that the deed from Briggs and wife to Ebenezer Stevens was void, on the ground that Samuel Stevens held adversely. It will be observed, that he was dead when this deed was given, and that Ebenezer Stevens had succeeded, as a tenant in common with his widow, under the will, to an undivided portion of the estate ; and it may well be doubted, whether a deed which he took when actually entitled to a part of the estate can be said to be adverse. But there is another decisive answer: Samuel Stevens accepted a deed from Briggs and his wife, and he held under it such a right as the deed conveyed That right was only the interest which Briggs had in the premises, as his wife never acknowledged the deed, until several years after the death of Samuel Stevens ; Briggs’ interest was an estate for life, jure uxoris. The possession of Samuel Stevens was not then adverse to the right of Briggs’ wife. (10 Johns. Rep. 441.)
On the whole, the plaintiff is entitled to recover one fourth of the premises and no more.
Judgment for the plaintiff accordingly.